IN THE SUPREME COURT OF THE STATE OF DELAWARE

    VICTOR FAIRLEY,                          §
                                             §   No. 31, 2022
          Defendant Below,                   §
          Appellant,                         §
                                             §   Court Below–Superior Court
          v.                                 §   of the State of Delaware
                                             §
    STATE OF DELAWARE,                       §
                                             §   Cr. ID No. 1809000335 (N)
          Appellee.                          §

                                Submitted: May 2, 2022
                                Decided:   July 18, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

         After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, we conclude that the Superior Court’s judgment

should be affirmed. On October 22, 2019, the appellant, Victor Fairley, pleaded

guilty to one count of racketeering and one count of drug dealing in a tier-four

quantity.      On February 14, 2020, the Superior Court sentenced Fairley to an

aggregate of eighteen years of unsuspended Level V incarceration. Fairley did not

appeal his convictions or sentence and, accordingly, his sentence became final thirty

days thereafter on March 16, 2020.1 On October 15, 2021, more than one year and

six months after his conviction became final, Fairley filed his first motion for


1
    Del. Super. Ct. Crim. R. 61(m)(1).
postconviction relief. The Superior Court did not abuse its discretion by denying

Fairley’s motion for postconviction relief: the motion was procedurally barred as

untimely filed2 and did not satisfy the pleading requirements of Superior Court

Criminal Rule 61(i)(5).

       NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                                     BY THE COURT:

                                                     /s/ Karen L. Valihura
                                                     Justice




2
 Del. Super. Ct. Crim. R. 61(i)(1) (providing in part that “[a] motion for postconviction relief may
not be filed more than one year after the judgment of conviction is final”).

                                                 2